Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 require the limitations of “wherein sidewalls of the second metal pillar are covered by the solder region” which are dependent upon claim 13 which require the limitations of “wherein sidewalls of the second metal pillar are free of the solder region”. These limitations are in direct conflict with each other. Appropriate correction is required. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7, 11-13, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata (US Pub. 2003/0062620) in view of Iwasaki et al. (US Pub. 2007/0141750).
Regarding independent claim 1, Shibata teaches a structure (Fig. 1, 2; para. 0030-0050) comprising: 
an interposer (1); 
a first die (3) on a first surface of the interposer, the first die being electrically and mechanically coupled to the interposer by first connectors (3b), the first connectors having a first diameter and having a first pitch between adjacent ones of the first connectors; and 
a second die (2) on the first surface of the interposer, the second die being electrically and mechanically coupled to the interposer by second connectors (2a), the second connectors having a second diameter and having a second pitch between adjacent ones of the second connectors, the first diameter being greater than the second diameter, and the first pitch being greater than the second pitch.
Shibata does not go into extreme detail of the layers of the connectors (2a).
Iwasaki teaches (Figs. 1-9; para. 0049-0073) connection between a die (20) and an interposer (10) wherein each of the connectors comprises: 
a first under bump metal (UBM) structure (24) on a lower side of the die facing the interposer; 
a first metal pillar (26) electrically and mechanically coupled to the first UBM structure; 

a second metal pillar (16) electrically and mechanically coupled to the second UBM structure; and 
a solder material (17, 27) between and electrically coupling the first metal pillar and the second metal pillar, wherein sidewalls of the first metal pillar are free of the solder material (Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention that each of the second electrical connectors of Sugimura could be replaced with the connectors disclosed by Iwasaki to arrive at the claimed Invention because it is considered obvious to combine prior art elements according to known methods to yield predictable results (MPEP 2143, A).
Re claim 2, Iwasaki teaches wherein the solder material extends along sidewalls of the second metal pillar toward the first surface of the interposer (Fig. 31B; para. 0119).
Re claim 3, Iwasaki teaches wherein sidewalls of the second UBM structure are covered by the solder material (Fig. 31B).
Re claim 7, Shibata teaches a substrate (10) electrically and mechanically coupled by third connectors (8) to the interposer, wherein the interposer is between the substrate and the first die.

Regarding independent claim 11, Shibata teaches a structure (Fig. 1, 2; para. 0030-0050) comprising: 
a first die (3) attached to a first side of an interposer (1) by first connectors (3b); and 
a second die (2) attached to the first side of the interposer by second connectors (2b), the second die being laterally adjacent to the first die.
Shibata does not go into extreme detail of the layers of the connectors (2a).
Iwasaki teaches (Figs. 1-9; para. 0049-0073) connection between a die (20) and an interposer (10) wherein each of the connectors comprises: 

a second metal pillar (16) protruding from an upper surface of the interposer facing the second die, and 
a solder region (17, 27) between and electrically coupling the first metal pillar and the second metal pillar, wherein sidewalls of the first metal pillar are free of the solder region (Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention that each of the second electrical connectors of Sugimura could be replaced with the connectors disclosed by Iwasaki to arrive at the claimed Invention because it is considered obvious to combine prior art elements according to known methods to yield predictable results (MPEP 2143, A).
Re claim 12, Shibata teaches wherein the first connectors have a first diameter and have a first pitch in between, wherein the second connectors have a second diameter and have a second pitch in between, wherein the first diameter is larger than the second diameter, and the first pitch is larger than the second pitch (Fig. 1).
Re claim 13, Iwasaki teaches wherein sidewalls of the second metal pillar are free of the solder region (Fig. 7).

Regarding independent claim 18, Shibata teaches a method (Fig. 1, 2; para. 0030-0050) of forming a semiconductor structure, the method comprising: 
bonding a first die (3) to a first side of an interposer by forming first connectors (3b) between the first die and the interposer (1); and 
bonding a second die (2) to the first side of the interposer by forming second connectors (2b) between the second die and the interposer, wherein a diameter of the first connectors is larger than a diameter of the second connectors. 
Shibata does not go into extreme detail regarding the bonding method of the second die.

aligning a first metal pillar (26) of the die with a second metal pillar (16) of the interposer, wherein the first metal pillar is coupled to a first under bump metal (UBM) structure (24) of the die and protrudes from a lower surface of the die facing the interposer, wherein the second metal pillar is coupled to a second UBM structure (14) of the interposer and -17-Attorney Docket No. TSMP20110708US01 protrudes from an upper surface of the interposer facing the second die; and 
performing a reflow process to form a solder region (17, 27) between the first metal pillar and the second metal pillar, wherein the solder region bonds the first metal pillar to the second metal pillar, wherein sidewalls of the first metal pillar are free of the solder region after the reflow process (para. 0052, 0060, Fig. 7).
Re claim 19, Iwasaki teaches wherein sidewalls of the second metal pillar are free of the solder region after the reflow process (Fig. 7).
Re claim 20, Iwasaki teaches wherein sidewalls of the second metal pillar are covered by the solder region after the reflow process (Fig. 31B).

Claims 4-6, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata (US Pub. 2003/0062620) in view of Iwasaki et al. (US Pub. 2007/0141750) and further in view of Huang et al. (US Pub. 2006/0094224).
Re claim 4, 5, 14, and 15, Shibata in view of Iwasaki does not teach wherein each of the second connectors further comprises a second conductive layer between the second metal pillar and the solder material, wherein sidewalls of the second conductive layer are free of the solder material or wherein each of the second connectors further comprises a second conductive layer between the second metal pillar and the solder material, wherein sidewalls of the second conductive layer are free of the solder 
Re claim 6, Shibata in view of Iwasaki and further in view of Huang teaches wherein the solder material extends beyond sidewalls of the first metal pillar and beyond sidewalls of the second metal pillar (Iwasaki Fig. 10; para. 0076).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata (US Pub. 2003/0062620) in view of Iwasaki et al. (US Pub. 2007/0141750) and further in view of Chandra et al. (US Pub. 2011/0140283).
Re claim 8, Shibata is silent with respect to underfill.
Iwasaki teaches underfill (30, 34) (para. 0069-0070). 
Chandra teaches underfill is known in the art for the purpose of providing the connectors with protection from damage. Chandra further teaches the same underfill material can be used for multiple types of chips (para. 0050).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include underfill in the structure of Shibata as taught by Iwasaki and Chandra to arrive at the claimed invention for the same purpose of providing the connectors with protection from damage.

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata (US Pub. 2003/0062620) in view of Iwasaki et al. (US Pub. 2007/0141750) and further in view of Kuo et al. (US Pat. 8,535,961).
Re claims 9 and 10, Shibata is silent with respect to molding.
Kuo teaches a similar device including a molding material (322) on an interposer (624) around the first die (206/208) and the second die (218) wherein a first upper surface of the first die distal from the interposer is exposed by the molding material, and a second upper surface of the second die distal from the interposer is covered by the molding material (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention that a molding compound could be applied to the device of Shibata to arrive at the claimed invention at least because it is considered obvious to combine prior art elements according to known methods to yield predictable results (MPEP 2143, A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached on M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/MOLLY K REIDA/               Examiner, Art Unit 2816 

/ROBERT G BACHNER/               Primary Examiner, Art Unit 2898